DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to Applicant's amendment filed on 4 May 2021.  Applicant’s amendment on 4 May 2021 amended Claims 1, 9, and 10.  Currently Claims 1-10 are pending and have been examined.  The Examiner notes that the 101 rejection was withdrawn in the Office Action filed 19 February 2021.  

Response to Arguments

Applicant's arguments filed 4 May 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, and 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OGASAWARA (U.S. Patent Publication 2002/0016740 A1) (hereafter Ogasawara) in view of Pennington et al. (U.S. Patent Publication 2009/0055204 A1) (hereafter Pennington) in further view of Maynard (U.S. Patent Publication 2018/0032966 A1).
	
	Referring to Claim 1, Ogasawara teaches an information providing apparatus, comprising:

at least one memory configured to store one or more instructions: (see; par. [0051] of Ogasawara teaches using memory with a processor).

at least one processor configured to execute the one or more instructions to (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

acquire real-time sales-or-eating-establishment information from at least one of an apparatus that is installed in a sales or eating establishment, (see; par. [0035] of Ogasawara teaches acquiring real time data from par. [0016]-[0017] video camera data and transaction data, in a par. [0029] retail store).

determine, on the basis of the real-time sales-or-eating-establishment information, a situation of the sales or eating establishment which includes at least one of a ratio between male customers and female customers present in the sales or eating establishment, a rate of customers in the sales or eating establishment per age bracket, a noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, a rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, a rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, an out-of-stock item, and a future congested situation of the sales or eating establishment (see; par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).

output a result of the determination (see; par. [0032] of Ogasawara teaches providing an output of times of merchandise being considered a transaction in order to provide a match (i.e. matching merchandise the customer may want)).

Ogasawara does not explicitly disclose the following limitation, however,

Pennington teaches a user terminal that a customer carries with him/her in the sales or eating establishment (see; par. par. [0037] and par. [0079] teaches the use of a small or handheld item (i.e. terminal) that tracks the movement of a patron in real time throughout the venue (i.e. eating establishment as the current reference teaches an environment normally provides beverages) in the events they are performing and determine the patrons interests).  

The Examiner notes that Ogasawara teaches similar to the instant application teaches customer recognition using wireless identification and visual data transmission.  Specifically, reference 1 discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Pennington teaches real time player tracker used to populate a loyalty program to determine trends and demographics of patrons and as it is comparable in certain respects to Ogasawara which providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem 

Ogasawara discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Ogasawara fails to disclose a user terminal that a customer carries with him/her in the sales or eating establishment.

Pennington discloses a user terminal that a customer carries with him/her in the sales or eating establishment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ogasawara the a user terminal that a customer carries with him/her in the sales or eating establishment as taught by Pennington since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ogasawara and Pennington teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.

Ogasawara and Pennington does not explicitly disclose the following limitations, however,

Maynard teaches determine the situation of the sales or eating establishment on the basis of image data acquired from the user terminal that the customer carries with him/her in the sales or eating establishment (see; par. [0136] of Maynard teaches that a picture that is taken from a user on their device at an establishment (i.e. sales or eating) can cause an update in information at the location, par. [0142] in real time or near real time which can includes updating items such as pricing and hours of operation), and
use the image data to determine the situation of the sales or eating establishment in a case where a difference between date and time of image-capturing that is included in metadata of the image data and current date and time is equal to or less than a prescribed value (see; par. [0136] of Maynard in addition to using image data from the users at an establishment, including par. [0125] the metadata transmitted by the user, par. [0127] where a decision is made to determine which data, in the form of status information about the establishment should be used (i.e. updated or changed) to reflect the most up to date information, par. [0130] display the most recently stored and up to date information.  This is viewed to teach the image date is used to determine along with metadata the current information and when compared to old data which is correct or needs to be updated and in this case needs to be updated), and
not use the image data to determine the situation of the sales or eating establishment in a case where the difference between the date and time of image-capturing that is included in metadata of the image data and current date and time is larger than the prescribed value (see; par. [0136] of Maynard in addition to using image data from the users at an establishment, including par. [0125] the metadata transmitted by the user, par. [0127] where a decision is made to determine which data, in the form of status information about the establishment should be used (i.e. updated/changed or not used if not needed) to reflect the most up to date information if needed, par. [0130] display the most recently stored and up to date information, but does not update if not necessary.  This is viewed to teach the image date is used to determine along with metadata the current information and when compared to old data which is correct does not need to be updated).

The Examiner notes that Ogasawara teaches similar to the instant application teaches customer recognition using wireless identification and visual data transmission.  Specifically, reference 1 discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Pennington teaches real time player tracker used to populate a loyalty program to determine trends and demographics of patrons and as it is comparable in certain respects to Ogasawara which 

Ogasawara and Pennington discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Ogasawara and Pennington fails to disclose determine the situation of the sales or eating establishment on the basis of image data acquired from the user terminal that the customer carries with him/her in the sales or eating establishment, use the image data to determine the situation of the sales or eating establishment in a case where a difference between date and time of image-capturing that is included in metadata of the image data and current date and time is equal to or less than a prescribed value, and not use the image data to determine the situation of the sales or eating establishment in a case where the difference between the date and time of image-capturing that is included in metadata of the image data and current date and time is larger than the prescribed value.

Maynard discloses determine the situation of the sales or eating establishment on the basis of image data acquired from the user terminal that the customer carries with him/her in the sales or eating establishment, use the image data to determine the situation of the sales or eating establishment in a case where a difference between date and time of image-capturing that is included in metadata of the image data and current date and time is equal to or less than a 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ogasawara and Pennington determine the situation of the sales or eating establishment on the basis of image data acquired from the user terminal that the customer carries with him/her in the sales or eating establishment, use the image data to determine the situation of the sales or eating establishment in a case where a difference between date and time of image-capturing that is included in metadata of the image data and current date and time is equal to or less than a prescribed value, and not use the image data to determine the situation of the sales or eating establishment in a case where the difference between the date and time of image-capturing that is included in metadata of the image data and current date and time is larger than the prescribed value as taught by Maynard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ogasawara, Pennington, and Maynard teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to: (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

acquire image data that is generated by at least one of a camera which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information, and determine, on the basis of the image data, the situation of the sales or eating establishment that includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, and the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment (see; par. [0014], and par. [0016]-[0018] of Ogasawara teaches collecting image data that is collected from cameras which are in different location of the retail store as well as the POS and includes retail and use this information to par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).


	Referring to Claim 4, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

wherein the processor is further configured to execute the one or more instructions to: (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

acquire information indicating at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, as the real-time sales-or-eating-establishment information, from a point of sales (POS) system installed in the sales or eating establishment (see; par. [0014], and par. [0016]-[0018] of Ogasawara teaches collecting image data that is collected from cameras which are in different location of the retail store as well as the POS and includes retail and use this information to par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).

determine, on the basis of the information that is acquired from the POS system the situation of the sales or eating establishment which includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item (see; par. [0016]-[0018] and par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0036]-[0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).


	Referring to Claim 5, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to: (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

acquire information indicating at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, as the real-time sales-or-eating-establishment information, from the user terminal (see; par. [0014], and par. [0016]-[0018] of Ogasawara teaches collecting image data that is collected from cameras which are in different location of the retail store as well as the POS and includes retail and use this information to par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).

determine, on the basis of the information that is acquired from the user terminal the situation of the sales or eating establishment that includes at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item (see; par. [0016]-[0018] and par. [0032] of Ogasawara teaches determining from the par. [0016]-[0017] real time collected data, information utilizing par. [0036]-[0037] demographic information including gender, transaction data, and merchandise preference (i.e. adult or kids items) which can be used to segment the data and identify specifics about the demographics (i.e. male vs. female, age, and child)).

output a result of the calculation (see; par. [0032] of Ogasawara teaches providing an output of times of merchandise being considered a transaction in order to provide a match (i.e. matching merchandise the customer may want)).


Referring to Claim 8, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to:
acquire a request which specifies the situation of the sales or eating establishment (see; par. [0032] of Ogasawara teaches determining how to provide prompt effective personalized services considering a transaction).
output information for identifying a sales or eating establishment having a result of the determination that satisfies the situation of the sales or eating establishment which is specified with the request (see; par. [0032] of Ogasawara teaches providing an output of 


	Referring to Claim 9, Ogasawara in view of Pennington in further view of Maynard teaches a method providing information.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 10, Ogasawara in view of Pennington in further view of Maynard teaches a method providing information.  Claim 10 recites the same or similar limitations as those addressed above in claim 1, Claim 10 is therefore rejected for the same reasons as set forth above in claim 1.


Claims 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OGASAWARA (U.S. Patent Publication 2002/0016740 A1) (hereafter Ogasawara) in view of Pennington et al. (U.S. Patent Publication 2009/0055204 A1) (hereafter Pennington) in further view of Maynard (U.S. Patent Publication 2018/0032966 A1) in further view of Frank et al. (U.S. Patent Publication 2016/0170996 A1) (hereafter Frank).

	Referring to Claim 3, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara further discloses a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

Ogasawara in view of Pennington in further view of Maynard does not explicitly disclose the following limitations, however,

Frank teaches acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information, (see; par. [2413] of Frank teaches discloses acquiring audio data from microphones in an environment to measure physiological signals and or behavior of individuals), and
determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment (see; par. [2413] of Frank teaches discloses group sensing microphone which can be used to use noise for safety which could pick out loud annoying or dangerous sounds).

The Examiner notes that Ogasawara teaches similar to the instant application teaches customer recognition using wireless identification and visual data transmission.  Specifically, reference 1 discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Pennington teaches real time player tracker used to populate a loyalty program to determine trends and demographics of patrons and as it is comparable in certain respects to Ogasawara which providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Maynard teaches appointment based notification of real time business information to update information about an establishment and as it is comparable in certain respects to Ogasawara and Pennington which providing customer recognition using 

Ogasawara, Pennington, and Maynard discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Ogasawara, Pennington, and Maynard fails to disclose acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information and determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment.

Frank discloses acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment and the user terminal, as the real-time sales-or-eating-establishment information and determine, on the basis of the audio data, the situation of the sales or eating establishment that includes the noise annoyance in the sales or eating establishment.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ogasawara, Pennington, and Maynard acquire audio data that is generated by at least one of a microphone which is installed in the sales or eating establishment .


Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over OGASAWARA (U.S. Patent Publication 2002/0016740 A1) (hereafter Ogasawara) in view of Pennington et al. (U.S. Patent Publication 2009/0055204 A1) (hereafter Pennington) in further view of Maynard (U.S. Patent Publication 2018/0032966 A1) in further view of Campbell et al. (U.S. Patent Publication 2006/0227862 A1) (hereafter Campbell).

	Referring to Claim 6, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

Ogasawara does not explicitly disclose the following limitation, however,

Campbell teaches determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, which are determined on the basis of the real-time sales-or-eating-establishment information (see; par. [0063] of Campbell teaches the monitoring using video data that once a person has moved through a specific area a count is completed and predict the quantity of users in a specific zone, specifically par. [0034] predict the location of a person and manage congestion accordingly, where the information is par. [0082] collected that includes information identifies the difference between adult or kids).

The Examiner notes that Ogasawara teaches similar to the instant application teaches customer recognition using wireless identification and visual data transmission.  Specifically, reference 1 discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Pennington teaches real time player tracker used to populate a loyalty program to determine trends and demographics of patrons and as it is comparable in certain respects to Ogasawara which providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Maynard teaches appointment based notification of real time business information to update information about an establishment and as it is comparable in certain respects to Ogasawara and Pennington which providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual 

Ogasawara, Pennington, and Maynard discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Ogasawara, Pennington, and Maynard fails to disclose determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, which are determined on the basis of the real-time sales-or-eating-establishment information.

Campbell discloses determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Ogasawara, Pennington, and Maynard determine the situation of the sales or eating establishment that includes the future congested situation of the sales or eating establishment, on the basis of at least one of the ratio between male customers and female customers present in the sales or eating establishment, the rate of customers in the sales or eating establishment per age bracket, the noise annoyance in the sales or eating establishment, the presence or absence of a child in the sales or eating establishment, the rate of children in the sales or eating establishment, the presence or absence of a customer who is smoking in the sales or eating establishment, the rate of customers who are smoking in the sales or eating establishment, the presence or absence of an unoccupied smoking seat in the sales or eating establishment, the presence or absence of an unoccupied no-smoking seat in the sales or eating establishment, and the out-of-stock item, which are determined on the basis of the real-time sales-or-eating-establishment information as taught by Campbell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ogasawara, Pennington, Maynard and Campbell teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Referring to Claim 7, see discussion of claim 1 above, while Ogasawara in view of Pennington in further view of Maynard teaches the method above, Ogasawara teaches disclose a method having the limitations of:

the processor is further configured to execute the one or more instructions to (see; par. [0041] and par. [0051] of Ogasawara teaches a processor).

output a result of the calculation (see; par. [0032] of Ogasawara teaches providing an output of times of merchandise being considered a transaction in order to provide a match (i.e. matching merchandise the customer may want)).

Ogasawara in view of Pennington in further view of Maynard does not explicitly disclose the following limitation, however,

Campbell teaches calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination (see; Figure 7 of Campell teaches a display of a traffic counter, par. [0034] and par. [0063] using the determined predicted location of customers to aid in par. [0064] the monitoring to determine based on the past data “ahead of time parameters” (i.e. understand trend a play accordingly)).

The Examiner notes that Ogasawara teaches similar to the instant application teaches customer recognition using wireless identification and visual data transmission.  Specifically, reference 1 discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Pennington teaches real time player tracker used to populate a loyalty program to determine trends and demographics of patrons and as it is comparable in certain respects to Ogasawara which providing customer recognition using wireless identification and visual data transmission that 

Ogasawara, Pennington, and Maynard discloses the providing customer recognition using wireless identification and visual data transmission that provides an acquired customer visual image bundled with customer preference data and made available to the establishment staff for visual recognition and customer help.  However, Ogasawara, Pennington, and Maynard fails to disclose calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination.

Campbell discloses calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination.


(system/method/apparatus) of Ogasawara, Pennington, and Maynard calculate a trend of a result of the determination in the sales or eating establishment for every time slot, on the basis of accumulation data that results from accumulating the result of the determination as taught by Campbell since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Ogasawara, Pennington, Maynard and Campbell teach the collecting and analysis of data in order to maximize the utilization of resource using associated tasks and they do not contradict or diminish the other alone or when combined.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Prakash et al. (U.S. Patent Publication 2016/0110313 A1) discloses a system and method of content creation, versioning, and publishing.
Pettyjohn et al. (U.S. Patent Publication 2015/0170256 A1) discloses a systems and methods for presenting information associated with a three dimensional location on two dimensional display. 
Catino et al. (U.S. Patent 10,592,952 B2) discloses a labor marketplace exchange computing systems and methods.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623